DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on June 8, 2022.

The application has been amended as follows: 
Claim 1 is amended to read:
An apparatus for aircraft anti-icing, the apparatus comprising: 
a nozzle body; 
a first nozzle extending from the nozzle body, wherein the first nozzle is configured to be fluidly connected with only a single fluid source comprising a source of hot gas such that a gas exiting the first nozzle is comprised entirely of a hot gas received from the single fluid source; and 
a first vane disposed in the first nozzle, the first vane configured to impart rotational movement of the hot gas moving through the first nozzle, wherein the first vane comprises helical geometry.

Claim 13 is amended to read:

13.    An aircraft anti-icing system comprising: 
a source of a hot gas; 
a housing; 
a conduit configured to carry the hot gas from the source to the housing; an outlet nozzle coupled to the conduit, the outlet nozzle comprising: 
a nozzle body; 
a first nozzle extending from the nozzle body, wherein the first nozzle is fluidly connected with only a single fluid source comprising the source of the hot gas such that a gas exiting the first nozzle is comprised entirely of a hot gas received from the single fluid source; and 
a first vane disposed in the first nozzle, the first vane configured to impart rotational movement of the hot gas moving through the first nozzle, wherein the first vane comprises helical geometry. 

	Claim 8 is cancelled.

	Claim 12 is amended to read:
	12.    The apparatus of claim 1, wherein the first vane divides a first flow path through the first nozzle from a second flow path through the first nozzle. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed towards an anti-icing apparatus comprising a nozzle and nozzle body wherein the first nozzle is fluidically connected to a source of hot gas and having a vane configured to impart rotational movement of the hot gas. Newman (US 10167086) teaches a nozzle for anti-icing which has a nozzle vane for imparting rotational movement of hot gas. However, Newman does not teach nor render obvious the gas exiting the nozzle is composed entirely of hot gas received from the single fluid source. Chilukuri (US 6354538) teaches gas exiting the nozzle having vanes #38 disposed to create rotational movement through the creation of vortices and is fluidically connected to only the hot gas exiting the nozzle, however Chilukuri does not teach the vane having a helical geometry, nor would it be obvious to make such a modification. Wiberg (US 10167085) teaches passages in a helical pattern for flow and suggests that vanes could also be used for the nozzle, however the geometry of the vanes is not shown, described, or rendered obvious by the prior art of record.  Therefore, claims 1 and 13 and subsequent dependent claims are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647